Name: Council Regulation (EEC) No 788/90 of 29 March 1990 extending the 1989/90 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 31 . 3 . 90 Official Journal of the European Communities No L 85/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 788/90 of 29 March 1990 extending the 1989/90 marketing year in the milk and beef and veal sectors fixing of those prices ; whereas the 1989/90 marketing year must therefore be extended in the milk and beef and veal sectors until 29 April 1990, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 763/89 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571 /89 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthco ­ ming marketing year, which will involve delay in the HAS ADOPTED THIS REGULATION : Article 1 1 . The 1989/90 milk year shall end on 29 April 1990 and the 1990/91 milk year shall begin on 30 April 1990 . 2. The 1989/90 marketing year for beef and veal shall end on 29 April 1990 and the 1990/91 marketing year shall begin on 30 April 1990. Article 2 This Regulation shall enter into force on 1 April 1 990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 March 1990 . For the Council The President M. O'KENNEDY (') OJ No L 148, 28 . 6. 1968, p. 13. (J) OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 148, 28 . 6. 1968, p. 24. (4) OJ No L 61 , 4. 3 . 1989, p. 43 .